Order filed March 27, 2012.




                                         In The

                      Fourteenth Court of Appeals
                                     _____________

                                  NO. 14-12-00207-CV
                                   ______________

                          EMIEL W. OWENS, JR., Appellant

                                            V.

              JAMES E. MASON AND SHELLY GODFREY, Appellees


                         On Appeal from the 506th District Court
                                Grimes County, Texas
                             Trial Court Cause No. 32,045


                                      ORDER

      This is an appeal from a judgment signed November 7, 2011. Appellant filed a
timely motion for new trial. The notice of appeal was due February 6, 2012. See Tex. R.
App. P. 26.1. Appellant, however, filed his notice of appeal on February 18, 2012, a date
within 15 days of the due date for the notice of appeal. A motion for extension of time is
Anecessarily implied when the perfecting instrument is filed within fifteen days of its due
date. Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997). Appellant did not file a
motion to extend time to file the notice of appeal. While an extension may be implied,
appellant is still obligated to come forward with a reasonable explanation to support the
late filing. See Miller v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808
(Tex. App.-- Houston [14th Dist.] 1998, no pet.).

        Accordingly, we ORDER appellant to file a proper motion to extend time to file the
notice of appeal within 10 days of the date of this order. See Tex. R. App. P. 26.3;12.5(b). If
appellant does not comply with this order, we will dismiss the appeal. See Tex. R. App. P.
42.3.




                                                   PER CURIAM


Do Not Publish.




                                              2